Order entered May 23, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00341-CV

                    IN THE INTEREST OF A.C., A CHILD

                On Appeal from the County Court At Law No. 1
                           Kaufman County, Texas
                     Trial Court Cause No. 107543-CC

                                        ORDER

      Before the Court is appellant Father’s May 20, 2022 first motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than June 10, 2022.


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE